898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James L. McNEAL, Petitioner-Appellant,v.Bill R. STORY, Warden;  United States Parole Commission,Respondents-Appellees.
No. 89-5853.
United States Court of Appeals, Sixth Circuit.
March 23, 1990.

Before WELLFORD and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
James L. McNeal, a federal prisoner, moves for the appointment of counsel on appeal from the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
McNeal filed this petition contesting the fourth revocation of his parole during his service of sentences for robbery, petty larceny and bank robbery.  The revocation was based on an arrest report and McNeal's probation officer's report which stated that a loaded firearm was found in petitioner's automobile.


3
Upon consideration, we find that the denial of this petition must be affirmed.  There was no showing that the Parole Commission abused its discretion in finding a parole violation based on the preponderance of the evidence.  The fact that the criminal charges against McNeal were dismissed is insufficient to negate this finding.   See Taylor v. United States Parole Comm'n, 734 F.2d 1152, 1155 (6th Cir.1984).


4
Accordingly, the motion for counsel is denied and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.